Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rayfield (2012/0304611, cited by applicant).
[AltContent: textbox (bracket)][AltContent: arrow][AltContent: textbox (Finger / spring tine)][AltContent: arrow]
    PNG
    media_image1.png
    777
    595
    media_image1.png
    Greyscale


a central rotating shaft (28), 
a plurality of support members extending widthwise across the reel assembly and connected to the central rotating shaft for rotation therewith (figs 1-4), and 
a cam assembly for guiding movement of the support members, the cam assembly having: 
a cam track connected to the reel assembly (cam path 44), 
a cam follower connected to one of the plurality of support members and engaging the cam track (46, 48), and 
a baffle proximate the cam follower for deflecting crop material (cam shield 50). 

2. The harvesting reel of claim 1, wherein the baffle is positioned between the cam follower and one of the plurality of support members (shown above). 

3. The harvesting reel of claim 1, wherein a central portion of the baffle is rigidly connected to the cam follower (shown/taught above). 

4. The harvesting reel of claim 1, wherein the baffle is a disk (shown above). 

5. The harvesting reel of claim 1, wherein the cam assembly further includes a finger for gathering crop (tines 34). 

6. The harvesting reel of claim 1, wherein the cam assembly further includes a crank plate rigidly connected to a support arm and pivotably connected to the cam follower (linkage arrangement 42). 

7. The harvesting reel of claim 6, wherein the crank plate has a finger for gathering crop (spring tine 54; marked up). 

8. The harvesting reel of claim 6, wherein the cam assembly further includes a bracket for mounting both the cam follower and the baffle to one of the plurality of support arms (marked up). 

9. The harvesting reel of claim 8, wherein the bracket is rigidly mounted to the baffle, the bracket pivotably supports the cam follower (fig 5), and the bracket is pivotably connected to the crank plate (fig 5). 

10. The harvesting reel of claim 1, wherein the cam follower is rotatably mounted to the baffle (fig 5). 



The following are already addressed above, unless otherwise noted:

12. A reel assembly for an agricultural harvester (20) comprising: a central rotating shaft; a plurality of support members extending widthwise across the reel assembly and connected to the central rotating shaft for rotation therewith; a guide assembly connected to one of the plurality of support members (cam path already addressed above); and at least one follower assembly for guiding movement of the support members, each follower assembly including: a follower (cam already addressed above) for engaging the guide assembly, and a baffle for deflecting crop material. 

13. The harvesting reel of claim 12, wherein each follower assembly further includes a crank plate rigidly connected to one of the plurality of support members and pivotably connected to the follower (see cl. 6). 

14. The reel assembly of claim 13, wherein the plurality of support members include a plurality of tines for gathering crop, and wherein the crank plate has a finger for gathering crop (see cl. 7).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Neely et al (9622413) teaches in fig 4, cam baffle (wipers 120).

Remillard et al (2020/0178466) teaches an shield plate / baffle (40).

Jasper (5595053) teaches in figs 2, a cam track follower with a baffle means (arm 56).

Remillard et al (6591598) teaches in fig 2, a cam (30) with a baffle (brackets 24D):

Jasper (2017/0059027) teaches in figs 3-4, a cam follower with a baffle device (guard 128).

Honey et al (2019/0082601) teaches in figs 4 and 6, a reel, a cam follower with an anti-wrap or baffle device (linkages 306, 606).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671